Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/22 has been entered.

Specification
The amendment filed 6/23/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“In the case of multiple monitored temperatures, one of ordinary skill would readily understand a corresponding sensor is associated with each monitored temperature, wherein the corresponding sensors are collectively considered a sensor.” 
The amendments to the specification was added to clarify that the phrase “a sensor” encompasses multiple sensors which may be “collectively considered a sensor”.  The amendment required to clarify the teachings of the original specification is new matter.  
It is further noted applicants amendment encompasses providing a separate sensor for each of the liquid temperature, the steam temperature of the steam emitted, the heater temperature and air temperature, which “are collectively considered a sensor”, i.e. 4 different sensors however the specification is silent to any teachings which would encompass providing a separate sensor for each and/or a controller adjusting system temperature based on 4 different sensors.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1, 14 and 15 “a sensor that determines the regulated heater temperature of the air-heating element and determines the regulated steam temperature of the steam received within the cooking chamber”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches at par. 0016 of applicants pre-grant specification a “temperature reading may be transmitted by a sensor” applicants specification is silent to a first and second distinct temperature sensor.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1, 14 and 15 “a sensor that determines the regulated heater temperature of the air-heating element and determine the regulated steam temperature of the steam received within the cooking chamber”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches at par. 0016 of applicants pre-grant specification a “temperature reading may be transmitted by a sensor”, including regulated air temperature and/or regulated steam temperature, applicants specification is silent to a sensor which determines both a temperature directly of the air heating element itself and the regulated steam temperature.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1, 14 and 15 “wherein the controller maintains a regulated air temperature of air within the cooking chamber based on the first reading of the regulated heater temperature of the air heating element and the second reading of the regulated steam temperature of the steam received within the cooking chamber”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches at par. 0016 of applicants pre-grant specification “the controller may further be adapted to adjust a system temperature”, including regulated air temperature and/or regulated steam temperature, applicants specification is silent to a controller which determines both a temperature directly of the air heating element itself and the regulated steam temperature and controls the system temperature based on a combination of sensor determined temperatures.  

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1, 14 and 15 “wherein the controller maintains a regulated air temperature of air within the cooking chamber based on the first reading of the regulated heater temperature of the air heating element and the second reading of the regulated steam temperature of the steam received within the cooking chamber”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches at par. 0016 of applicants pre-grant specification “the controller may further be adapted to adjust a system temperature”, the specification is silent to “a controller” or teachings of how the controller adjusts systems temperature based on the combination, and/or more specifically the limited combination of the first reading of the regulated heater temperature of the air heating element and the second reading of the regulated steam temperature of the steam received within the cooking chamber.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 14 and 15 are rejected due to the phrase “a sensor that determines the regulated heater temperature of the air-heating element and determines the regulated steam temperature of the steam received within the cooking chamber” since it is unclear how “a sensor”, i.e. singular sensor, determines both “regulated heater temperature of the air-heating element and determines the regulated steam temperature of the steam received within the cooking chamber”.  It is unclear if the “sensor” acquires multiple temperature readings, if the “sensor” acquires a singular temperature and uses this singular temperature to “determine(s)” the regulated steam temperature or with respect to something different altogether.
Claims 14 and 15 are rejected due to the phrase of Independent claims 14 and 15 “determines the regulated steam temperature” since the phrase “the regulated steam temperature” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Braeken (20080145491) in view of Chen (20170245683)
Braeken teaches a system for providing steam to a cooking chamber (par. 0001), comprising:
Steam-generating chamber walls (par. 0037; boiler par. 0070) mounted within a housing (fig. 4 par. 0032), the steam-generating chamber walls defining a steam-generating chamber located within the housing (par. 0070 boiler), the steam-generating chamber emitting steam into a cooking chamber (par. 0037, 0071), the  steam emitted into the cooking chamber having a regulated steam temperature (par. 0070 regulated by liquid heating temp; alternatively par. 0083 steam temp), the steam-generating chamber comprising:
a liquid-heating element (par. 0037) that heats a liquid to a regulated liquid temperature (par. 0070) less than a boiling temperature of the liquid (par. 0070).
An atomizer (par. 0070) that generates atomized particles of the liquid (par. 0070), the atomized particles generated by a phase change from a liquid state to a gaseous state (par. 0070 evaporated), the atomized particles comprising the steam (par. 0070; evaporated atomized), wherein the regulated steam temperature of the steam (par. 0070 evap at defined T; par. 0090) is regulated based on the regulated liquid temperature of the liquid (par. 0070; 25-30C) and
Cooking chamber walls mounted within the housing (par. 0035), the cooking chamber walls defining a cooking chamber (par. 0035; oven space), the cooking chamber configured to receive a food product (par. 0040, 0082), the cooking chamber located adjacent to the steam-generating chamber (fig. 3), the cooking chamber comprising a structure (chamber walls) to receive steam emitted from the steam-generating chamber (par. 0037), the cooking chamber comprising an air-heating element (par. 0078) that is heated to a regulated heater temperature (par. 0079 capable of setting; par. 0078 with/without; par. 0080 power required to heat) that is less than the boiling temperature of liquid (par. 0083, 0084, 0128), 
a first sensor that determines the regulated heater temperature of the air-heating element (par. 0066)
a controller in communication with the first sensor to receive a first reading of the regulated heater temperature of the air heating element (par. 0066) 
the cooking chamber maintains a regulated air temperature of air within the cooking chamber based on the regulated heater temperature of the air-heating element (par. 0068) and the regulated steam temperature of the steam received within the cooking chamber (par. 0067).
Braeken teach a steam cooking apparatus and thus one of ordinary skill in the art would have been motivated to look to the art of regulated steam cooking.
Though silent to a sensor which both determines the regulated heater temperature of the air-heating element and determines the regulated steam temperature of the steam received within the cooking chamber.  Braeken does teach a sensor determining the regulated heater temperature of the air-heating element (par. 0066) in addition to recognizing regulating the steam temperature to obtain a heating temperature range (par. 0083; 0117).
Chen does teach a temperature sensor for measuring the temperature directly of the steam received in the cooking chamber to achieve a regulated steam temperature in the oven space (par. 0084).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a sensor as taught by Chen for its art recognized purpose of measuring the temperature of the steam and providing the steam as taught by both to the cooking cavity at a predetermined temperature range to achieve the temperature controlled cooking environment temperature as taught by both.
The system of claim 1, further comprising a steam duct positioned between the steam-generating chamber and the cooking chamber (par. 0037), the steam duct transfers the steam from the steam-generating chamber to the cooking chamber (par. 0037).
The liquid comprises water (par. 0047), and wherein the boiling temperature of the liquid is within the temperature range of 210° Fahrenheit (98.8° Celsius) and 214° Fahrenheit (101.1° Celsius) at atmospheric pressure (boiling temp of water 100C). 
The regulated liquid temperature is less than 212° Fahrenheit (100° Celsius) (par. 0070).
The regulated steam temperature of the emitted steam is less than 212° Fahrenheit (par. 0090).
The regulated heater temperature is less than 212° Fahrenheit (100° Celsius) (par. 0079 98C, 0083).
The regulated air temperature is less than 212° Fahrenheit (100° Celsius) (par. 0083; 98C).
The regulated air temperature is between 131° Fahrenheit (55° Celsius) and 140° Fahrenheit (60° Celsius) (par. 0083; 50-65C; par. 0090), where the food product comprises meat is intended use.  MPEP 2115 states material or article worked upon does not limit the apparatus claims.  
A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
It is noted claims are directed to machinery which works upon an article or material in its intended use, i.e. meat.  However with respect to the apparatus as claimed, the process is irrelevant as is the recitation “configured to” in terms of determining patentability of the particular device.  Therefore, the inclusion of meat worked upon by a structure being claimed does not impart patentability to the claims. 
In addition, the inclusion of the article formed, i.e. meat within the body of the claim does not make the claim patentable.  As noted above the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself, i.e. “configured to”.
The liquid heat element is an electric heating element (par. 0037; electrical), the atomizer is a piezo electric ultrasonic atomizer (par. 0070).
A controller mounted within the housing (par. 0038), the controller receives a temperature reading (par. 0066, 0080), the controller adapted to adjust a system temperature (par. 0117, 0123).
The temperature reading is transmitted by a sensor (par. 0066, 0117) that determines a monitored temperature selected from the group consisting of the regulated steam temperature of the steam emitted from the steam generating chamber (par. 0117; steam within) or the regulated air temperature (par. 0117 combination).
The system temperature is selected from a group consisting of: the regulated air temperature (par. 0117). 
With respect to claim 14, a method for providing steam to cook the food product within a cooking chamber , comprising:
Cooking chamber walls mounted within the housing (par. 0035), the cooking chamber walls defining a cooking chamber (par. 0035; oven space), the cooking chamber configured to receive a food product (par. 0040, 0082), the cooking chamber located adjacent to the steam-generating chamber (fig. 3), the cooking chamber comprising a structure (chamber walls) to receive steam emitted from the steam-generating chamber (par. 0037), the cooking chamber comprising an air-heating element (par. 0078) that is heated to a regulated heater temperature (par. 0079 capable of setting; par. 0078 with/without; par. 0080 power required to heat) that is less than the boiling temperature of liquid (par. 0083, 0084, 0128), 
a sensor that determines the regulated heater temperature of the air-heating element (par. 0066)
the cooking chamber maintains a regulated air temperature of air within the cooking chamber based on the regulated heater temperature of the air-heating element (par. 0068) and the regulated steam temperature of the steam received within the cooking chamber (par. 0067).
a controller in communication with the sensor to receive a reading of the regulated temperature from the sensor (par. 0066) 
wherein the controller maintains a regulated air temperature of air within the cooking chamber (par. 0090) based on the regulated heater temperature of the air-heating element (par. 0078).
Chen teach a steam cooking apparatus and thus one of ordinary skill in the art would have been motivated to look to the art of regulated steam cooking.
Though silent to a sensor which both determines the regulated heater temperature of the air-heating element and determines the regulated steam temperature of the steam received within the cooking chamber.  Braeken does teach a sensor determining the regulated heater temperature of the air-heating element (par. 0066) in addition to recognizing regulating the steam temperature to obtain a heating temperature range (par. 0083; 0117).
Chen does teach a temperature sensor for measuring the temperature directly of the steam received in the cooking chamber to achieve a regulated steam temperature in the oven space (par. 0084).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a sensor as taught by Chen for its art recognized purpose of measuring the temperature of the steam and providing the steam as taught by both to the cooking cavity at a predetermined temperature range to achieve the temperature controlled cooking environment temperature as taught by both.
heating the liquid via the liquid-heating element within the steam-generating chamber (par. 0070).
Atomizing the liquid to generate the steam (par. 0070; evap).
Regulating the regulated steam temperature of the steam within the steam-generating chamber (par. 0070; controlled liquid temp) based on the regulated liquid temperature of the liquid (par. 0070), emitting the steam from the steam-generating chamber (par. 0037), receiving the emitted steam into the cooking chamber (par. 0037), heating the air within the cooking chamber via the air-heating element (par. 0078), maintaining the regulated air temperature of air within the cooking chamber based on the regulated heater temperature of the air-heating element (par. 0090) and the regulated steam temperature of the steam received within the cooking chamber (par. 0090) and cooking the food product within the cooking chamber at the regulated air temperature (par. 0082 uncooked; par. 0092 degree set; cooked). 
With respect to claim 15, a device comprising a home appliance (preparing food) adapted to be mounted within a kitchen (fig. 4; enclosed), the home appliance comprising walls defining the housing for the steam-generating chamber and the cooking chamber (par. 0037), the housing defining a door opening adapted to receive a door for access to the cooking chamber (par. 0041) 
The cooking chamber comprising cooking chamber walls mounted within the housing (par. 0035), the cooking chamber walls defining a cooking chamber (par. 0035; oven space), the cooking chamber configured to receive a food product (par. 0040, 0082), the cooking chamber located adjacent to the steam-generating chamber (fig. 3), the cooking chamber comprising a structure (chamber walls) to receive steam emitted from the steam-generating chamber (par. 0037), the cooking chamber comprising an air-heating element (par. 0078) that is heated to a regulated heater temperature (par. 0079 capable of setting; par. 0078 with/without; par. 0080 power required to heat) that is less than the boiling temperature of liquid (par. 0083, 0084, 0128), 
a sensor that determines the regulated heater temperature of the air-heating element (par. 0066)
the cooking chamber maintains a regulated air temperature of air within the cooking chamber (par. 0090) based on the regulated heater temperature of the air-heating element (par. 0078) and the regulated steam temperature of the steam received within the cooking chamber (par. 0078).
A liquid reservoir that stores the liquid (par. 0037 boiler), the liquid reservoir mounted within the steam-generating chamber adjacent to the liquid-heating element (par. 0037; 0070), the housing defining a liquid-supply opening (par. 0047), the liquid reservoir that receives the liquid through the liquid-supply opening (par. 0047).
A condensation receptor receives condensation from the cooking chamber (par. 0049), the condensation receptor mounted adjacent to the cooking chamber (par. 0049), the housing defining a condensation-removal opening (par. 0049 within housing), the condensation receptor provides the condensation through the condensation-removal opening (par. 0049), the condensation receptor is connected to a drain (par. 0049; connector piece).
Chen teach a steam cooking apparatus and thus one of ordinary skill in the art would have been motivated to look to the art of regulated steam cooking.
Though silent to a sensor which both determines the regulated heater temperature of the air-heating element and determines the regulated steam temperature of the steam received within the cooking chamber.  Braeken does teach a sensor determining the regulated heater temperature of the air-heating element (par. 0066) in addition to recognizing regulating the steam temperature to obtain a heating temperature range (par. 0083; 0117).
Chen does teach a temperature sensor for measuring the temperature directly of the steam received in the cooking chamber to achieve a regulated steam temperature in the oven space (par. 0084).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a sensor as taught by Chen for its art recognized purpose of measuring the temperature of the steam and providing the steam as taught by both to the cooking cavity at a predetermined temperature range to achieve the temperature controlled cooking environment temperature as taught by both.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (20170245683) in view of Braeken (20080145491) and Rosenzweig (20100086287).
Chen teaches a system for providing steam to a cooking chamber (par. 0051), comprising:
Steam-generating chamber walls (fig. 7) mounted within a housing (par. 0053), the steam-generating chamber walls defining a steam-generating chamber located within the housing (par. 0053), the steam-generating chamber emmiting the steam into the cooking chamber (par. 0051), the emitted steam having a regulated steam temperature (par. 0051), the steam-generating chamber comprising:
a liquid-heating element (par. 0084 fig. 7 ref. 121) that heats a liquid to a regulated liquid temperature (par. 0084; water temperature to achieve steam 60C-100C) less than a boiling temperature of the liquid (par. 0051; 60C-99.9C steam produced at temp. from water).
Cooking chamber walls mounted within the housing (par. 0073), the cooking chamber walls defining the cooking chamber (par. 0073), the cooking chamber configured to receive a food product (par. 0073), the cooking chamber located adjacent to the steam-generating chamber (par. 0053 relative chamber walls), the cooking chamber comprising a structure to receive the steam emitted from the steam-generating chamber (par. 0051), the cooking chamber comprising an air-heating element (par. 0052 ref. 13) that is heated to a regulated heater temperature (par. 0068) that is less than the boiling temperature of a liquid (intended use), 
The controller maintains a regulated air temperature of air within the cooking chamber (par. 0084) based on the regulated heater temperature and the regulated steam temperature of the steam received within the cooking chamber (par. 0084).
A sensor that determines the regulated steam temperature of the steam received within the cooking chamber (par. 0084)
a controller in communication with the sensor to receive a reading of the regulated steam temperature of the steam received within the cooking chamber (par. 0066) 
wherein the controller maintains a regulated air temperature of air within the cooking chamber (par. 0090) based on the regulated heater temperature of the air-heating element (par. 0078) and the regulated steam temperature of the steam received within the cooking chamber (par. 0078).
Chen teach a steam cooking apparatus and thus one of ordinary skill in the art would have been motivated to look to the art of regulated steam cooking.
Though silent to a sensor which also determines the regulated heater temperature of the air heating element, Chen does teach a temperature sensor for measuring the temperature directly of the steam to achieve a regulated steam temperature in the oven space (par. 0084).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a sensor as taught by Braeken for its art recognized purpose of sensing an air heating element temperature (par. 0066) and providing the steam as taught by both to the cooking cavity at a predetermined temperature range to achieve the temperature controlled cooking environment temperature as taught by both.
Rosenzweig teaches a steam apparatus for attaching to food apparatus for steam cooking food (par. 0045).
Chen teaches spray nozzles for spraying the steam into the cooking chamber.  Thus since Chen teaches generating steam from a heated liquid below the boiling of water and a spray nozzle, since Rosenzweig teaches a same generating of steam from liquid controlled to attain steam at temperatures of less than boiling of water (par. 0023) and incorporating the atomizer in a spray nozzle.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of an atomizer as taught by Rosenzweig, such as incorporating the atomizer in the spray nozzle (par. 0024; Rosenzweig) as taught by Chen since an atomizer provides the advantage of converting the fluid into a fine mist without drops of fluid incorporated into the fine mist.  Due to the surface tension of fluids such as water, drops of water require more heat energy to evaporate in comparison to a fine mist of water. The conversion of the fluid into a fine mist increases the surface area of the fluid which subsequently reduces the heat energy required for evaporating the fluid.  The heat energy saved by utilizing the atomizer may be used to produce more steam.
With respect to the phrase “that is heated to a regulated heater temperature that is less than the boiling temperature of the liquid” it is noted that Chen positively teaches the liquid and air heat elements for regulating temperature in addition to the temperatures which either meet or exceed that of a boiling temperature of liquid and thus the phrase “that is heated to a regulated heater temperature that is less than the boiling temperature of the liquid” is taken with respect to capable of as the liquid is not defined where different liquids have different boiling points.
Further with respect to method steps defining temperature relative an unclaimed liquid temperature, the recitation in the claims is merely an intended use. Intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Chen teaches a liquid and air heating element as presently claimed, it is clear that heating elements of Chen would be capable of performing the intended use as presently claimed and as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Further MPEP 2115 states material or article worked upon does not limit the apparatus claims.  
A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
It is noted claims are directed to machinery which works upon an article or material in its intended use, i.e. heat.  However with respect to the apparatus as claimed, the process is irrelevant as is the recitation “configured to” in terms of determining patentability of the particular device.  Therefore, the inclusion of the boiling point of a liquid worked upon by a structure being claimed does not impart patentability to the claims. 
In addition, the inclusion of the article formed, i.e. a desired steam or liquid temperature within the body of the claim does not make the claim patentable.  As noted above the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself, i.e. “configured to”.
The system of claim 1, further comprising a steam duct positioned between the steam-generating chamber and the cooking chamber, the steam duct configured to transfer the steam from the steam-generating chamber to the cooking chamber (fig. 7 ref. 126).
The liquid comprises water (par. 0084), and wherein the boiling temperature of the liquid is within the temperature range of 210° Fahrenheit (98.8° Celsius) and 214° Fahrenheit (101.1° Celsius) at atmospheric pressure (boiling temp of water 100C). 
The regulated liquid temperature is less than 212° Fahrenheit (100° Celsius) (par. 0067; steam temp. result of liquid temp. 60C-99.9C; intended use device claim capable of).
The regulated steam temperature of the emitted steam is less than 212° Fahrenheit (par. 0067 intended use device claim capable of).
The regulated heater temperature is less than 212° Fahrenheit (100° Celsius) (par. 0051 intended use device claim capable of).
The regulated air temperature is less than 212° Fahrenheit (100° Celsius) (par. 0052) intended use device claim capable of).
The regulated air temperature is between 131° Fahrenheit (55° Celsius) and 140° Fahrenheit (60° Celsius), and the food product comprises meat. (par. 0052; intended use device claim capable of).
Though silent to an electric heating element, Chen teaches a heating element and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach an electric heating element for its art recognized purpose of achieving the desired heating of the liquid as taught by Chen. 
Braeken teaches the atomizer is a piezo electric ultrasonic atomizer (par. 0070). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of an atomizer as taught by Rosenzweig, such as incorporating the atomizer as taught by Braeken since an atomizer provides the advantage of converting the fluid into a fine mist without drops of fluid incorporated into the fine mist.  
The temperature reading is transmitted by a sensor adapted to determine a monitored temperature selected from a group consisting of: the regulated liquid temperature (par. 0084; via steam), the regulated steam temperature of the emitted steam (par. 0051) and the regulated air temperature (par. 0052).
The system temperature is selected from a group consisting of: the regulated liquid temperature (par. 0084; via steam; par. 0052), the regulated steam temperature of the emitted steam (par. 0051, 0052) and the regulated air temperature (par. 0052). 
A device comprising a home appliance (par. 0048; preparing food) adapted to be mounted within a kitchen (par. 0049; enclosed), the home appliance comprising walls defining the housing for the steam-generating chamber and the cooking chamber (par. 0049), the housing defining a door opening adapted to receive a door for access to the cooking chamber (fig. 6).
Cooking chamber walls mounted within the housing (par. 0073), the cooking chamber walls defining the cooking chamber (par. 0073), the cooking chamber configured to receive a food product (par. 0073), the cooking chamber located adjacent to the steam-generating chamber (par. 0053 relative chamber walls), the cooking chamber comprising a structure to receive the steam emitted from the steam-generating chamber (par. 0051), the cooking chamber comprising an air-heating element (par. 0052 ref. 13) that is heated to a regulated heater temperature (par. 0068), the cooking chamber maintains a regulated air temperature of air within the cooking chamber based on the regulated heater temperature of the air-heating element (par. 0068) and the regulated steam temperature of the steam received within the cooking chamber (par. 0067).
Though silent to a sensor which also determines the regulated heater temperature of the air heating element, Chen does teach a temperature sensor for measuring the temperature directly of the steam to achieve a regulated steam temperature in the oven space (par. 0084).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a sensor as taught by Braeken for its art recognized purpose of sensing an air heating element temperature (par. 0066) and providing the steam as taught by both to the cooking cavity at a predetermined temperature range to achieve the temperature controlled cooking environment temperature as taught by both.
A liquid reservoir adapted to store the liquid (fig. 7 wall defining liquid area), the liquid reservoir mounted within the steam-generating chamber adjacent to the liquid-heating element (fig. 7 ref. 121), the housing defining a liquid-supply opening (par. 0084 ref. 126), the liquid reservoir adapted to receive the liquid through the liquid-supply opening (par. 0084).
With respect to claims atomizing the liquid of claim 14 and the atomizer of claim 15, Chen teaches spray nozzles for spraying the steam into the cooking chamber.  Thus since Chen teaches generating steam from a heated liquid below the boiling of water and a spray nozzle, since Rosenzweig teaches a same generating of steam from liquid controlled to attain steam at temperatures of less than boiling of water (par. 0023) and incorporating the atomizer in a spray nozzle.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of an atomizer and with respect to claim 15 adjacent the liquid reservoir as taught by Rosenzweig, such as incorporating the atomizer in the spray nozzle (par. 0024; Rosenzweig) as taught by Chen since an atomizer provides the advantage of converting the fluid into a fine mist without drops of fluid incorporated into the fine mist.  Due to the surface tension of fluids such as water, drops of water require more heat energy to evaporate in comparison to a fine mist of water. The conversion of the fluid into a fine mist increases the surface area of the fluid which subsequently reduces the heat energy required for evaporating the fluid.  The heat energy saved by utilizing the atomizer may be used to produce more steam.
Though silent to a sensor which also determines the regulated heater temperature of the air heating element, Chen does teach a temperature sensor for measuring the temperature directly of the steam to achieve a regulated steam temperature in the oven space (par. 0084).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a sensor as taught by Braeken for its art recognized purpose of sensing an air heating element temperature (par. 0066) and providing the steam as taught by both to the cooking cavity at a predetermined temperature range to achieve the temperature controlled cooking environment temperature as taught by both.
With respect to claim 17, the food is meat (par. 0093).

Response to Arguments
With respect to applicants urging claim 10 has not been finally rejected since applicant urges applicants amendments did not necessitate a new rejection in the Final office action.  It is initially noted applicants amendments to Independent claim 1 necessitated the new rejection.  In addition, claim 10 was rejected in the Non-Final Office action of 10/4/21 as being dependent from rejected claim 1 under 112(a) and 112(b).  In addition, though omitted from the rejection heading of the Non-Final Office action of 10/4/21, claim 10 was rejected in the Non-Final Office Action of 1/5/21 and Finally rejected in Final Office action of 5/4/21 in view of the same prior art reference Braeken, at the same cited portion of the Braeken prior to applicants submission of RCE 9/3/21, where Braeken teaches claim 10 as cited at par. 0070.  Further, though omitted from the rejection heading of the Non-Final Office action of 10/4/21, the rejection of Braeken in view of Chen was maintained where Braeken teaches claim 10 at par. 0070 where applicants amendments to Independent claim 1 further necessitated the Final rejection of 2/24/22.  In addition, applicant did not address claim 10 in the response to the Non-Final office action. The Office has not provided a new rejection but maintained the rejection of claim 10 in view of Braeken.   
With respect to applicants urging directed to the Specification, and applicants urging, "In the case of multiple monitored temperatures, one of ordinary skill would readily understand a corresponding sensor is associated with each monitored temperature, wherein the corresponding sensors are collectively considered a sensor".  
The amendments to the specification was added to clarify that the phrase “a sensor” encompasses multiple sensors which may be “collectively considered a sensor”.  The amendment required to clarify the teachings of the original specification is new matter.  
It is further noted applicants amendment encompasses providing a separate sensor for each of the liquid temperature, the steam temperature of the steam emitted, the heater temperature and air temperature, which “are collectively considered a sensor”, i.e. 4 different sensors however the specification is silent to any teachings which would encompass providing a separate sensor for each and/or a controller adjusting system temperature based on 4 different sensors.
More specifically, applicants specification is silent to a controller which determines both a temperature directly of the air heating element itself and the regulated steam temperature and controls the system temperature based on a combination of sensor determined temperatures and/or more specifically a teachings of the controller limited to a combination of the first reading of the regulated heater temperature of the air heating element and the second reading of the regulated steam temperature of the steam received within the cooking chamber.  
Though applicant urges one of ordinary skill would understand regulating more than one temperature, importantly applicants specification teaches a single sensor.  The specification is silent to a second sensor and more so is silent to a combination of a first and second sensor and thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
With respect to applicants urging Braeken is silent to a regulated air temperature based on a regulated heater temperature and a regulated steam temperature, Braeken teaches specific steam temperatures in addition to teaching a heating element in conjunction with the steam for heating the chamber according to specific predetermined temperatures, i.e. regulated temperatures and more specifically obtaining temperature measurements from a temperature meter (par. 0066) “in order to determine the power required (regulated) to heat the eggs.  Braeken further teaches the combination of heating elements “regulated” for a cause, i.e. to prevent bursting (par. 0078).
With respect to applicants urging the cited portion of Braeken is silent to "measuring the temperature of the radiation source", it is noted applicants claims are not limited to such.  Importantly applicants claim uses the first sensor to "determine the regulated heater temperature of the air heating element".  Applicants claim does not require a sensor directly "measuring the temperature of the radiation source" but merely to "determine the regulated heater temperature of the air heating element" as taught by Braeken (par. 0066).
It is further noted, though applicant urges a “temperature reading may be transmitted by a sensor” including regulated air temperature, or regulated heater temperature, applicants specification is silent to a sensor which determines a temperature directly of the air heating element itself.  The specification is silent to an “air heating element” sensor.
Importantly, determining with a sensor to "determine the regulated heater temperature of the air heating element" is not limited to an “air heating element” sensor but merely to "determine the regulated heater temperature of the air heating element" as taught by Braeken (par. 0066).
With respect to applicants urging par. 0067 and par. 0068 are silent to regulating air temperature of air within a cooking chamber, importantly par. 0067 and 0068 were cited with respect to Chen and not Braeken.
With respect to applicants urging Braeken is silent to a sensor, importantly the claimed “determining” is open to obtaining specific sensor readings which “determine” the regulated heater temperature of the air heating element.  Braeken teaches the temperature sensor within the oven cavity both for “determining” the power required to heat (par. 0080) and more specifically relative steam heating from the heating element (par. 0083).  
Braeken teaches the provided sensors for its art recognized purpose of the cooking chamber maintains a regulated air temperature of air within the cooking chamber based on the regulated heater temperature of the air-heating element (par. 0068) and the regulated steam temperature of the steam received within the cooking chamber (par. 0067).
As noted above, applicants specification is silent to a sensor which determines a temperature directly of the air heating element itself.  The specification is silent to an “air heating element” sensor.
With respect to applicants urging of Chen in view of Braeken and Rosenzweig, and applicants urging Chen and Braeken are silent to “measuring a temperature of the air heating element” it is once again noted applicants specification is silent to an “air heating element” sensor.  
Chen specifically teaches “temperature controlled steam”, i.e. regulated steam temperature within the chamber in combination with a regulated hot air temperature within the cooking chamber (par. 0068).  Chen teaches at par. 0052 the controller is used to “control the steam generator, the air heater and the fan based on predetermined programs, and in the instant case as claimed maintaining a regulated air temperature of air within a cooking chamber based on both the regulated heater temperature of the air heating element and the regulated steam temperature of the steam received with the cooking chamber.
Similarly with respect to Chen, Chen teaches a sensor that determines the regulated steam temperature of the steam received within the cooking chamber (par. 0084).  Braeken in the instant case is relied upon with respect to a second sensor.  Though silent to a second sensor, Chen does teach a temperature sensor for measuring the temperature directly of the steam achieve a regulated steam temperature in the oven space (par. 0084).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a second sensor as taught by Braeken for its art recognized purpose of sensing an air heating element temperature (par. 0066) and providing the steam as taught by both to the cooking cavity at a predetermined temperature range to achieve the temperature controlled cooking environment temperature as taught by both.  Applicants urging with respect to claims 2-11 and 14-17 are taken as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792